DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,887,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims recite a multi-editor system including a user interface wherein the user interface facilitates an editing session with a scope to edit correlated data in a plurality of configuration files simultaneously based on the graphical representation of correlated data, and receiving a change at the user interface via the graphical representation, the change being applied to at least one parameter value represented in at least two of the plurality of configuration files. The present invention therefore claims a specific and novel way for viewing and editing multiple network configuration definitions relative to a plurality of network devices simultaneously to achieve correctness and appropriate consistency for each of those devices to work in a coordinated and efficient manner to support network communication infrastructures.  The prior art neither teaches nor suggests all the features of claims 1, 18 and 19, and the closest prior arts have been identified as follow:
Tulasi (US 8,248,958) discloses methods for testing proper configuration of individual network devices in a network by interacting with a device management system to specify and install configuration data within the network devices to configure within the network devices according to a desired operational scheme. Tulasi further suggests a system wherein an administrator may access, from the device management system 10, and view configuration data of elements 5, wherein the configuration data includes policies for a number of policy areas of the network devices, and updates the configuration data in device policies upon receipt of device configuration commands to ensure that the configuration data is consistent with the configuration of the corresponding one or more of elements 5. That is, Tulasi discloses an interface to accept commands from an administrator that changes at least one parameter value in the configuration file of a particular device, and check for consistency of the configuration before deploying the update to the target device. However, Tulasi is silent with respect to displaying the graphical representation of correlated data from the plurality of configuration files, nor teach or suggest a system wherein a parameter value in at least one configuration file is represented in at least two of the plurality of configuration files such that changes to the parameter value are deployed to at least two of the plurality of network devices. 

Gao (US 20140280833) discloses a network management system for viewing and effectively managing network changes. Gao for example in Fig. 3 illustrates an editor interface for defining a change to be applied to one or more networked devices and executing the change. Gao further suggests that generating a change to at least one or more configuration files may cause an update associated with the change to be applied simultaneously to multiple network devices (see [0063]: “All at once”) since multiple network devices can be connected and therefore, the planned network change may not only affect the target devices but also affect other related devices (see [0032]). While Gao suggests a method for applying network changes to a plurality of network devices concurrently, the invention of Gao is silent with specifically disclosing a 
	
Hampapuram (US 20040221262);
Aguayo (US 20130182712). 

Although the prior arts above individually relate to the field of technology of the present invention, the prior arts whether taken alone or in combination do not disclose the invention as claimed by the Applicant. The present invention claims a specific way for simultaneously viewing and editing configuration files using a user interface displaying a graphical representation of correlated data from the configuration files, such that the editing of a parameter value in the configuration file is deployed to at least two or more configuration files associated therewith, which is not explicitly disclosed in the prior arts, and unconventional to well-known methods and techniques for network configuration management.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 270-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454